Case 2:19-cv-07390-DMG-AGR Document 76 Filed 09/13/19 Page 1 of 1 Page ID #:4126




 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT

 7                          CENTRAL DISTRICT OF CALIFORNIA
 8
     STATE OF CALIFORNIA, et al.,                  Case No.: CV 19-7390-DMG (AGRx)
 9
                                                   ORDER RE: EX PARTE
10                Plaintiffs,                      APPLICATION FOR EXTENSION OF
                                                   TIME TO RESPOND TO
11                                                 PLAINTIFFS’ MOTION FOR
                  vs.                              PRELIMINARY INJUNCTION & TO
12                                                 EXCEED PAGE LIMIT FOR
13   KEVIN K. McALEENAN, Acting                    DEFENDANTS’ RESPONSE TO
     Secretary, Department of Homeland             PLAINTIFFS’ MOTION FOR
14                                                 PRELIMINARY INJUNCTION [74]
     Security, et al.,
15
                  Defendants.
16
17
18         It is hereby ORDERED that the Ex Parte Application for an order expanding
19   the page limit for Defendants’ opposition to Plaintiffs’ motion for preliminary
20   injunction by 10 pages is GRANTED.
21         It is hereby ORDERED that the Ex Parte Application for an order extending the
22   time for Defendants to respond in opposition to Plaintiffs’ motion for preliminary
23   injunction from September 13, 2019 to September 16, 2019, and also extending the time
24   for Plaintiffs to reply to Defendants’ opposition from September 20, 2019 to September
25   25, 2019, is GRANTED.
26
27   DATE: September 13, 2019                     ________________________________
28                                                DOLLY M. GEE
                                                  UNITED STATES DISTRICT JUDGE

                                                 -1-
